Citation Nr: 0800712	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
bilateral hearing loss and bilateral tinnitus.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2006; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In various correspondence dated in 2006 and in 2007, the 
veteran appears to be raising claims for service connection 
for a bilateral knee disability, depression, bilateral foot 
and ankle disorders, and for the residuals of mustard gas 
exposure.  These matters are referred to the RO for 
appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Board has reviewed the evidence on file and finds that 
additional development is necessary prior to appellate review 
of the veteran's claim.  

In an August 2006 statement, the veteran indicated that he 
had Social Security Administration (SSA) records which he 
wished to have added to his claims file.  The veteran's SSA 
medical records have not been included in the claims file.  
SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

In February 2007 and March 2007, the veteran submitted 
authorization and release forms, identifying additional 
pertinent medical records to be obtained.  The veteran has 
also submitted additional evidence to be added the record 
which not been previously considered by the AOJ.  The RO 
should obtain the outstanding medical records, and after all 
development has been completed, should review the case again 
based on all the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all identified 
private treatment records not already 
associated with the claims file.  If the 
search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in 
the veteran's claims file.

2.  The RO should secure a release of 
information from the veteran for SSA 
records.  The RO should then request, 
from the SSA, all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the veteran and place a statement 
to that effect in the veteran's claims 
file.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
The RO should determine whether the 
additional evidence warrants review and a 
supplemental opinion from the April 2005 
examiner prior to readjudicating the 
claims.  If so, such opinion should be 
obtained and associated with the 
evidentiary record.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
